Citation Nr: 0503446	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  00-05 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Basic eligibility for dependency and indemnity compensation.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to December 
1965.  The veteran died in April 1995.  The appellant married 
the veteran in September 1990 and divorced the veteran in 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

This case was previously before the Board in April 2001.  At 
that time the Board remanded the claim for more development, 
particularly an administrative decision from the RO regarding 
the existence of a common-law marriage between the veteran 
and the appellant.  The requested development has been 
completed and the case has since returned to the Board.  The 
appellant testified before the undersigned at a 
videoconference Board hearing in April 2001.  The transcript 
is associated with the claims folder.


FINDINGS OF FACT

1. The appellant and the veteran were married in September 
1990.

2. The appellant and the veteran obtained a divorce in 
October 1993.

3.  Common-law marriage is recognized as valid in the state 
of Alabama.

3.  The veteran died in April 1995; at the time of his death 
he was not legally married to the appellant and a 
preponderance of the evidence is against a finding that a 
common law marriage existed between the veteran and the 
appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 U.S.C.A. §§ 101(3)(31), 103 (West 2002); 38 C.F.R. 
§§ 3.1, 3.50, 3.52, 3.205 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

In August 2002 and July 2003, the RO advised the appellant of 
the enactment of the VCAA and notified her of the evidence 
necessary to substantiate her claim; she was advised of her 
and VA's respective obligations with regard to obtaining 
evidence.  The appellant was advised that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim, but that she must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional records.  The appellant was also asked to identify 
any additional information or evidence that she wanted VA to 
try and obtain.  

The December 1998 rating decision, November 1999 statement of 
the case, and September 2004 supplemental statement of the 
case collectively notified the appellant of the relevant laws 
and regulations and essentially advised her of the evidence 
necessary to substantiate her claim.  The September 2004 
supplemental statement of the case specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the appellant of her and VA's respective obligations to 
obtain different types of evidence.  These documents also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The appellant has not identified any outstanding evidence to 
be obtained.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse) and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(31); 38 C.F.R. § 3.50.  For VA benefits 
purposes, a marriage means a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued. 38 C.F.R. § 3.1(j).  For VA death 
benefits entitlement purposes, the veteran must have been 
married to the appellant for over one year or for any period 
of time if a child was born of the marriage.  38 C.F.R. § 
3.54.

The State of Alabama recognizes common-law marriages as 
valid.  In Alabama, the elements of common law marriage are 
(1) capacity, (2) present agreement or mutual consent to 
enter into the marriage relationship, (3) public recognition 
of the existence of the marriage, and (4) cohabitation or 
mutual assumption openly of marital duties and obligations.  
See Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. 
Boan, 559 So.2d 1084, 1086 (Ala. 1990).  It is noted that 
under Alabama law, adjudicators will "closely scrutinize 
claims of common law marriage and require clear and 
convincing proof thereof."  Gray v. Bush, 835 So.2d 192 
(Ala. Civ. App. 2001).

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a).

In addition, where an attempted marriage (common-law) is 
invalid by reason of legal impediment, VA regulations allow 
for certain attempted marriages to be nevertheless "deemed 
valid" if specific legal requirements are met.  Basically, 
such an attempted marriage will be "deemed valid" if: (a) the 
attempted marriage occurred one year or more before the 
veteran died; and (b) the claimant entered into the marriage 
without knowledge of the impediment; and (c) the claimant 
cohabited with the veteran continuously from the date of the 
attempted marriage until his death; and (d) no other claimant 
has been found to be entitled to gratuitous VA death 
benefits.  38 C.F.R. § 3.52.  If the provisions of 38 C.F.R. 
§ 3.205(a) are satisfied as well as those of 38 C.F.R. § 
3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will 
be accepted as proof of the fact, in the absence of 
information to the contrary.  38 C.F.R. § 3.205(c).

The appellant argues that she should be recognized as the 
surviving spouse of the veteran because after their divorce 
was finalized in October 1993, the veteran attempted to 
vacate the judgment by informing the court within 60 days of 
the judgment.  However, the veteran's Motion to Vacate was 
dismissed in February 1994 for failure of the veteran or the 
appellant to appear before the court, thus finalizing once 
again the October 1993 divorce judgment.  The appellant also 
claims that after their divorce, the veteran stayed with the 
appellant occasionally, helped pay her bills, maintained a 
joint savings account with her, held himself out to be the 
her husband and fathered her daughter, [redacted].  The 
appellant's representative maintains that despite the October 
1993 divorce, these activities constitute a common law 
marriage in the state of Alabama.  

The Board finds that a common-law marriage did not exist 
between the deceased veteran and the appellant during the 
period following their divorce and until his death in April 
1995.  The State of Alabama requires clear and convincing 
proof of a common-law marriage.  One of the elements of a 
common-law marriage is "cohabitation or mutual assumption 
openly of marital duties and obligations."  The veteran's 
death certificate shows that he was divorced at the time of 
death.  His address was on [redacted], [redacted], 
Alabama.  The informant of the death was the veteran's 
daughter, Ms. W..  The appellant has testified and the 
evidence shows that at the time of the veteran's death she 
resided on [redacted], [redacted], Alabama.  Also, a signed 
statement from Ms. D., the appellant's daughter, dated in 
December 1998 shows that the veteran and appellant were 
separated at the time of death because they were having  
"disagreements."  Furthermore, a December 2002 telephone 
conversation with Ms. W., the veteran's daughter, which is 
reported on VA Form 119, shows that while the veteran had 
once lived on [redacted], after the divorce he moved in 
with his sister, Ms. G. on [redacted], who had taken 
care of the veteran during the last few years before his 
death.  This evidence convincingly shows that the veteran and 
the appellant were not cohabiting at the time of his death. 

Another element of common-law marriage in Alabama is "public 
recognition of the existence of the marriage."  During the 
December 2002 telephone conversation, Ms. W. stated that 
during the last year of his life the veteran was very sick 
and that she and Ms. G. had taken the veteran to his doctor's 
appointments, and ultimately to the hospital where he died.  
Ms. W. also stated that she had paid for the veteran's 
funeral expenses, and the hospital had also tried to make her 
pay for her father's bills, which she did not.  When asked 
about the appellant's child, [redacted], who had incidentally 
been born 4 days after the veteran's death, Ms. W. stated 
that the appellant had carried out relationships with other 
men after the divorce in October 1993.  Ms. W. also 
questioned the ability of the veteran to father a child, as 
his health had been very poor during the last year prior to 
his death.  

The appellant has submitted what appears to be 1994, 1995, 
and 1996 Property Tax exemption notices which show both the 
appellant and veteran as addresses.  These are associated 
with an application for a tax exemption based on the 
veteran's age.  Such evidence fails to refute the 
overwhelming evidence stated above.  Thus, the Board 
concludes that the appellant was not the veteran's legal 
"spouse" at the time of his death in April 1995 and there 
is no credible evidence in the record that the appellant and 
veteran had a common law marriage at the time of his death.    

Accordingly, the appellant's claim for recognition as the 
veteran's widow for purposes of VA benefits must be denied.


ORDER

The appellant is not entitled to recognition as the veteran's 
widow for purposes of VA benefits and the appeal is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


